Citation Nr: 1100022	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter is on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

Hepatitis C was not shown during active duty service, or for many 
years after active duty service, and is unrelated to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, this duty to notify was 
not satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the Dingess notice was satisfied subsequent to the 
initial RO decision by way of a letter sent to the Veteran in 
September 2006 that fully provided notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and 
a statement of the case was issued in February 2007.  
Consequently, the Board finds that its duty under Dingess has 
been satisfied.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records, as well as the treatment records 
associated with his hospitalization in 2003 at Keesler Air Force 
Base (AFB).  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  

Next, VA opinions with respect to the issue on appeal were 
obtained in January 2006 and May 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in May 2009 
is more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to include 
the Veteran's symptoms and history of potential risk factors, and 
the statements of the Veteran, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  The examiner was also asked to review VA Fast Letter 
04-13, which is referenced below, and provide a specific opinion 
as to whether the Veteran's hepatitis C could have been caused by 
the use of air gun injections.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C. Risk factors for 
hepatitis C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.  It was concluded in FL 04-13 that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.  VA recognized that 
transmission of hepatitis C through jet injectors is 
"biologically plausible" and that it is essential that a report 
on which a determination of service connection is made include a 
discussion of all modes of transmission. 

In this case, the Veteran served in the Air Force from March 1977 
to March 1980.  The evidence indicates that he was admitted for 
inpatient treatment at Keesler AFB Hospital in January 2003 with 
complaints of chest pain and a diagnosis of a myocardial 
infarction.  He also underwent cardiac catheterization shortly 
thereafter.  According to the Veteran, he was diagnosed with 
Hepatitis C during the course of inpatient treatment, of which he 
had no prior knowledge.  He now claims entitlement to service 
connection for this disorder, arguing that he became infected 
through the military's use of jet air guns for immunizations.  He 
denies any other significant risk factors.  

	First, the Veteran's service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to Hepatitis 
C or any symptoms reasonably attributed thereto.  At the time of 
discharge, the Veteran's blood laboratory results did not 
indicate the presence of Hepatitis of any classification, 
although the Board acknowledges that that Hepatitis C was not 
recognized prior to the late 1980's and that the absence of in-
service manifestations is not dispositive of the issue

	Next, post-service evidence does not reflect Hepatitis C 
symptomatology for many years after service discharge.  In fact, 
the first diagnosis of Hepatitis C was not until 2003, and 23 
years after he left active duty.  Therefore the competent 
evidence does not indicate continuous symptoms since active duty.  
Indeed, the Veteran has not asserted had such symptoms since 
active duty.  In fact, the evidence, including the Veteran's own 
statements, does not indicate that he was aware that he had the 
disorder prior to 2003.  There is also no indication that the 
Veteran was seen or treated for the symptoms of Hepatitis C such 
as weakness and fatigue prior to that time.  Therefore, the Board 
determines that a continuity of symptoms related to the Veteran's 
Hepatitis C has not been established through the competent 
evidence, nor has the appellant asserted the existence of such 
continuous symptomatology.  
	
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this regard, as was noted above, the 
Veteran asserts that his infection is due the immunizations he 
received by use of air jet guns while on active duty.  In support 
of this position, he has submitted an internet article which 
describes the risk of blood borne disease transmission through 
the use of air jet guns for immunization.  See http:// 
www.hcvets.com/data/transmission_methods/jet_injection.htm (May 
17, 2005).   The probative value of this article is quite 
limited, however.  
	
	Specifically, the Board notes that a medical article or treatise 
"can provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998).  The article submitted by the Veteran in this case was 
not accompanied by the opinion of any medical expert linking his 
hepatitis C to active service.  Thus, the medical article 
submitted by the Veteran is insufficient to establish the medical 
nexus opinion required for causation.  See Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).
	
	Indeed, there is no pronouncement from any evaluating physician 
indicating or suggesting that air gun immunizations were the 
primary cause of hepatitis C.  Nor is there any unique 
circumstance involving the Veteran's receipt of immunizations 
during service to suggest the likelihood of accidental 
transmission of the hepatitis C virus.   Rather, the Board finds 
that the weight of the competent evidence does not attribute the 
Veteran's Hepatitis C to active duty, despite his contentions to 
the contrary.  
	
	To that end, the Board places significant probative value on a 
May 2009 VA examination undertaken specifically to address the 
issue on appeal.  At that time, the Veteran complained of fatigue 
and weakness, although he denied nausea, vomiting or right upper-
quadrant pain.   After a physical examination, the examiner 
diagnosed Hepatitis C, although he noted that his most recent 
viral load was negative for this disorder.  However, the examiner 
opined that it was "less likely than not" that the Veteran's 
Hepatitis C was the result of active duty, and specifically the 
use of the jet air guns.  In providing this opinion, the examiner 
acknowledged that the Veteran had few of the normal risk factors 
for this disorder, but he did have a history of working in a 
laundry where he was exposed to needles, and he has had more than 
one sexual partner.  Moreover, after acknowledging that FL-4-13 
provided that infection through the use of the air guns was 
biologically plausible, the examiner stated that there was no 
sound scientific evidence that it actually occurs.  He then 
emphasized that it was less likely than not that the Veteran's 
hepatitis C was related to his active service, to include 
receiving air gun vaccinations.
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  
	
	Moreover, an earlier opinion obtained in January 2006 
substantially supports this more recent opinion.  However, as the 
rationale is less thorough, it is not as probative.  Nonetheless, 
nothing in the January 2006 VA examination contradicts any of the 
conclusions made by the examiner in May 2009.  
	
	In support of his claim, the Veteran has submitted a prior Board 
decision, where the Veteran was granted service-connection for 
Hepatitis C, based on receiving immunizations while in service.  
However, Board decisions are not precedential, and are not 
binding on Board decisions in other cases.  See 38 C.F.R. 
§ 20.1303 (2010).  In any event, the facts of the case submitted 
by the Veteran are distinguishable from the facts here, as the VA 
examiner there provided a positive nexus opinion, whereas the VA 
examiner in this case did not.  Therefore, the competent evidence 
does not establish a relationship between the Veteran's Hepatitis 
C and active duty.  

	The Board has also considered the statements made by the Veteran 
relating his Hepatitis C to his active service.  The Federal 
Circuit has held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his Hepatitis C.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because Hepatitis C is not diagnosed by unique and readily 
identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the unsubstantiated statements regarding the claimed etiology of 
the Veteran's Hepatitis C are found to lack competency.  The 
Veteran's lay opinion is also substantially outweighed by the 
negative VA examination report.

Therefore, in light of the above discussion, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for Hepatitis C is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


